      1:19-cv-01358-MMM-JEH # 27           Page 1 of 3                                          E-FILED
                                                                   Tuesday, 26 May, 2020 11:45:28 AM
                                                                        Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                             PEORIA DIVISION

Ron Alwan,                         )
                                   )             Case No. 19 CV 1358
                       Plaintiff,  )
                                   )
v.                                 )
                                   )
City of LeRoy, et al.,             )
                                   )
                       Defendants. )

                               Stipulation of Dismissal

       Plaintiff Ron Alwan, through his attorneys, Defendants Williamson and City of
LeRoy, through their attorneys, and Defendants McClean County, McClean County
Sheriff’s Department, and Unknown McClean County Sheriff’s Deputies, through their
attorneys, stipulate that this matter is voluntarily dismissed pursuant to Federal Rule of
Civil Procedure 41(a)(ii) and state:
   1. Plaintiff has timely brought claims against Defendants pursuant to 42 U.S.C. §
      1983.
   2. Plaintiff seeks to voluntarily dismiss all claims without prejudice pursuant to Rule
      41(a).
   3. Plaintiff retains the right to re-file this litigation within one year of the date this
      litigation is dismissed. See Palka v. City of Chicago, 662 F.3d 428 (7th Cir. 2011);
      735 ILCS 5/13-217.
   4. All parties are responsible for their own expenses.

                                                 Respectfully submitted,

Attorney for the Plaintiff
/s/ Shawn W. Barnett
Attorney No. 6312312

Hale & Monico, LLC
53 West Jackson, Suite 337
Chicago, IL 60604
Halemonico.com
(312) 870-6905
      1:19-cv-01358-MMM-JEH # 27       Page 2 of 3



Attorney for Defendants City of LeRoy and
 Chief Jason Williamson
/s/ Michael J. Victor
Attorney No. 6297846

Attorney for Defendants McClean County, McClean County Sheriff’s Department
Carrie L. Haas (by agreement)
Dunn Law Firm, LLP
1001 N. Main Street, Suite A
Bloomington, Illinois 61701
Ph: (309) 828-6241
Fax: (309) 828-8321
CLH@dunnlaw.com
      1:19-cv-01358-MMM-JEH # 27           Page 3 of 3



                                 Certificate of Service

I, the undersigned attorney, certify that I filed the foregoing using the Court’s electronic
filing system. As a result, copies of the filed document were served upon all counsel of
record.

                                                  /s/ Shawn W. Barnett
